Citation Nr: 1100242	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a right foot injury with triple arthrodesis and 
ankle fusion, evaluated as 40 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from June 1959 to May 1960 and 
from July 1967 to April 1970.  He had additional service with a 
reserve component.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that assigned a temporary 100 percent disability rating based on 
surgical treatment necessitating convalescence, and continued a 
previously assigned 40 percent schedular rating thereafter.  

The Veteran was scheduled for a hearing with a member of the 
Board in June 2009; however, he failed to report for his hearing.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Since 1975, a 40 percent rating has been in effect for the 
Veteran's service-connected residuals of a right foot injury with 
triple arthrodesis and ankle fusion.

2.  The maximum rating the Veteran could attain if his right leg 
was amputated below the knee would be 40 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for service-
connected residuals of a right foot injury with triple 
arthrodesis and ankle fusion have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.68, 4.71a, 
Diagnostic Codes 5165, 5270 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Disability Rating

The Veteran asserts that his service-connected residuals of a 
right foot injury with triple arthrodesis and ankle fusion have 
been more disabling than initially rated.  He contends that a 
rating in excess of 40 percent is warranted.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  "Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  For increased 
rating claims, staged ratings are appropriate when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned."  
38 C.F.R. § 4.7 (2010).

In March 1968, the Veteran sustained a gunshot of the right foot 
and the bullet penetrated the mid-tarsal joint of the right foot.  
In July 1968, he underwent a triple arthrodesis.  The Veteran was 
awarded service connection for a severe injury of the right foot, 
secondary to comminuted fracture of right mid-tarsal area.  He 
was assigned a 30 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5270.  

Effective from October 1, 1975, the Veteran's right foot 
disability has been evaluated as 40 percent disabling.  At that 
time, the disability was re-characterized by the RO as residuals 
of a right foot injury with triple arthrodesis.  (In November 
2005, ankle fusion was included as part of the right foot 
disability.  The ankle fusion occurred in September 2005.)

In August 2005, the Veteran underwent VA examination in 
connection with his claim for an increased disability rating.  
The Veteran complained of increased right ankle pain over the 
dorsal surface, as well as stiffness and decreased range of 
motion.  The examiner noted two nonsensitive scars over the 
anterior aspect of the ankle and foot and one nontender scar over 
the dorsal aspect of the third metatarsal.  Range-of-motion 
testing revealed right ankle plantar flexion to be from 5 degrees 
to 10 degrees.  The examiner noted that pain in the ankle joint 
existed throughout his limited range of motion.  The Veteran had 
no range of motion of the subtalar joint, which was solidly 
fused.  His great toe dorsal flexion was to 20 degrees and 
plantar flexion was to 0 degrees.  He had no functional dorsal or 
plantar flexion of the lesser toes.  The Veteran's gait was 
extremely affected by his deformity and it was noted that he 
walked with a bent knee and that his right lower extremity was 
significantly externally rotated with no motion at the ankle.  He 
was not able to squat or pronate or supinate his foot, nor was he 
able to rise on his right heel or toe.  X-rays showed severe 
ankle degeneration.  

VA outpatient treatment records dated from July 2004 to February 
2009 show that the Veteran was seen numerous times for complaints 
of right ankle pain and swelling.  He walked with the use of a 
double upright right ankle/foot orthosis.  In September 2005, the 
Veteran underwent a right ankle fusion with screw fixation.  
Thereafter, he was assigned a temporary 100 percent disability 
rating under the provisions of 38 C.F.R. § 4.30.  In January 
2006, he presented with complaints of pain at the surgical site.  
X-ray evidence showed disuse osteoporosis.  It was noted that the 
ankle bone was healing, but was not yet completely fused.  A June 
2006 podiatry clinic note indicated that the Veteran had pain 
with palpation of the anterior lateral malleolus along the scar 
formation and central anterior ankle joint.  X-rays taken at that 
time showed increased osteopenia and arthritic changes in the 
intertarsal joints and some flattening of the plantar arches.  In 
January 2007, the Veteran was seen for complaints of pain across 
the toes and side of leg.  X-rays of the tibia and fibula were 
negative for fractures.  No edema, erythema, calor to the right 
foot or ankle, or ecchymosis was noted.  No varicosities were 
observed.  A March 2007 podiatry clinic note documented pain 
across the second, third, and fourth metatarsophalangeal joints.  
The examiner stated that any arthritic changes could be the 
result of the lack of motion at the ankle joints.  The Veteran 
wore custom shoes and a brace, which he stated helped with pain 
and walking.  

At the outset, the Board notes that the Veteran is currently in 
receipt of the highest schedular rating (40 percent) available 
for disabilities of the ankle.  See 38 C.F.R. § 4,71a, DCs 5270-
5274.  However, when evaluating a disability such as the 
Veteran's, the Board must consider the assignment of separate 
evaluations for separate and distinct symptomatology of the 
disability to the extent that none of the symptomatology 
justifying an evaluation under a diagnostic code duplicates or 
overlaps with other symptomatology justifying a rating under a 
different diagnostic code.  See 38 C.F.R. § 4.25 (2010); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An evaluation of 
the same disability impairment under another diagnostic code is 
pyramiding, which is to be avoided.  See 38 C.F.R. § 4.14 (2010).

Based on the VA examination report and outpatient treatment 
records, the Veteran experiences several symptoms pertaining to 
the residuals of the right foot injury that, when evaluated, 
could potentially combine to more than the 40 percent rating that 
he is receiving.  See, e.g., DC 5003 (pertaining to arthritis and 
resultant limitation of motion of the affected joint); DC 5013 
(pertaining to osteoporosis and resultant limitation of motion of 
the affected part); DCs 5276 to 5284 (pertaining to impairment of 
the foot); and DCs 7801 to 7805 (pertaining to scarring).  38 
C.F.R. §§ 4.71a, 4.118 (2010).  

However, even if separate ratings that combine to more than 40 
percent are warranted under the rating criteria, the "amputation 
rule" prohibits such a combined rating.  See 38 C.F.R. § 4.68 
(2010).  The regulation provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  Id.  The regulation elaborates that, for example, the 
combined evaluations for disabilities below the knee shall not 
exceed the 40 percent evaluation under DC 5165.  

The Veteran's residuals of a right foot injury with triple 
arthrodesis and ankle fusion are located in the lower extremity.  
The rating for amputation of the leg at the lower level (below 
the knee), permitting prosthesis is 40 percent.  38 C.F.R. 
§ 4.71a, DC 5165.  Thus, although the Veteran's right leg has not 
been amputated, if it was amputated at the lower level, he would 
receive only a 40 percent rating.  A higher (60 percent) rating 
is warranted only for an amputation not improvable by prosthesis 
controlled by natural knee action.  Id.  Accordingly, the Veteran 
is receiving the maximum rating to which he is entitled for the 
disability he experiences.  A combined rating in excess of 40 
percent is not warranted because the rating would violate the 
amputation rule.  This is so for the entire rating period on 
appeal.  

In determining that a rating greater than 40 percent is not 
warranted, the Board has considered the applicability of 38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The Board notes, however, that where a disability 
has been rated at the maximum level provided by the diagnostic 
code under which it is rated, the considerations of DeLuca do not 
apply. See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for 
consideration of functional loss of range of motion of a wrist 
due to pain inappropriate where rating currently assigned for 
limitation of motion was maximum available under the applied 
diagnostic code); VAOPGCPREC 36-97.

Although the Veteran is in receipt of the maximum schedular 
rating for his service-connected disability, the Board must still 
consider whether the matter should be referred to the Under 
Secretary for Benefits for consideration of an extra-schedular 
evaluation.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997) (requiring the Board to consider whether referral for an 
extra-schedular rating was warranted when Veteran was in receipt 
of the maximum combined schedular evaluation possible pursuant to 
the amputation rule of 38 C.F.R. § 4.68).  

The Board has considered whether referral for extra-schedular 
consideration is appropriate in this case, but finds that the 
Veteran's disability level and symptomatology are adequately 
described by the rating criteria.  Although the Veteran 
experiences pain, he maintains some range of motion, albeit 
limited.  The evidence also shows that he is able to walk.  In 
the Board's opinion, all aspects of the Veteran's disability at 
issue are encompassed in the schedular rating assigned.  In this 
respect, the Veteran has been assigned a 40 percent rating, which 
contemplates a level of disability on par with amputation of the 
lower right leg.  Without sufficient evidence reflecting that the 
Veteran's disability picture is so "exceptional or unusual," 
such that the "the schedular evaluation does not contemplate the 
claimant's level of disability," the Board finds that referral 
for a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 
C.F.R. § 3.321(b)(1) (2010).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA 
requires only generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 
(2010).  

In July 2005, the RO sent to the Veteran a letter notifying him 
of the need to submit evidence showing that his service-connected 
disability had increased in severity.  The letter advised the 
Veteran of the information already in VA's possession and the 
evidence that VA would obtain on his behalf, as well as of the 
evidence that he was responsible for providing to VA, to include 
relevant records not held by any Federal agency.  The letter 
informed the Veteran that he could submit statements from 
individuals who were able to describe their observations of the 
Veteran's disability and the way in which it had worsened, as 
well as evidence, if any, from his private physician.

In April 2006, the RO sent to the Veteran a letter that included 
the notice elements required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), for how VA determines disability ratings and 
effective dates.  As part of that notice, the RO informed the 
Veteran that in determining the appropriate disability rating, 
the RO would consider that impact of the disability and its 
symptoms on employment.  The RO informed the Veteran that he 
should submit evidence regarding how his disability affected his 
ability to work.  In August 2007, the RO sent a similar letter 
along with a copy of the April 2007 decision denying a rating 
greater than 40 percent.  Thereafter the Veteran submitted a 
statement in support of his increased rating claim, and a 
decision review officer readjudication of the claim in an April 
2008 statement of the case.

The Veteran has not disputed the contents of the VCAA notice in 
this case.  Given the facts of this case, the Board finds that 
the Veteran had a meaningful opportunity to participate in the 
development of his claim.  Thus, the Board is satisfied that the 
duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were fulfilled.

Regarding the duty to assist, the Board also finds that VA has 
adequately fulfilled its obligation to assist the Veteran in 
obtaining the evidence necessary to substantiate his claim.  All 
available relevant evidence pertaining to the Veteran's claim has 
been obtained.  The evidence includes his VA treatment records 
and examination report, as well as statements from the Veteran.  
Further, although the Veteran elected to have a hearing, he 
failed to report for that scheduled hearing.

The Board also finds that the Veteran was provided with an 
adequate VA examination in August 2005.  The VA examiner reviewed 
the claims folder and conducted a thorough examination of the 
Veteran that included range-of-motion findings.  The examination 
report reflects that the examiner considered the Veteran's 
subjective complaints and past medical history.  The Board finds 
that the examination report contains sufficient evidence by which 
to evaluate the Veteran's service-connected disability in the 
context of the rating criteria.  Thus, the Board has properly 
assisted the Veteran by affording him an adequate VA examination.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox 
v. Nicholson, 20 Vet. App. 563 (2007).  Further, the Veteran has 
not asserted, nor does the evidence demonstrate, that his 
service-connected disability has worsened since the August 2005 
VA examination.  The Board also finds that the VA outpatient 
treatment records contain sufficient evidence on which to 
evaluate the Veteran's disability since the August 2005 VA 
examination.  Accordingly, the Board does not find that a new 
examination is warranted in this case.  Palczewski v. Nicholson, 
21 Vet. App. 174, 182 (2007) (mere passage of time does not 
require VA to provide a new medical examination); VAOPGCPREC 11-
95 (a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination).  


ORDER

A disability rating greater than 40 percent for service-connected 
residuals of a right foot injury with triple arthrodesis and 
ankle fusion is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


